DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This action is in response to the applicant’s request, made via a telephone conversation between applicant’s representative, Kimberly Vines, and the examiner on June 6th of 2022, for a regrouping of the species of compounds in the pending claims. Instead of the grouping as presented in the Restriction/Election Requirement dated 04/01/2022, applicant suggested two species: compound of formula 1 (claims 1-20) and compound of formula 2 (claims 21-40). Examiner agreed to the regrouping. Applicant then elected, without traverse, the compound of formula 1 (claims 1-20) for examination. (See attached Interview Summary). 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/02/2020, 7/31/2020 and 6/02/2020 have been considered.
Drawings
The drawings submitted on 12/20/2019 are acceptable.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 21-40 are cancelled.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present claims are allowable because the heterocyclic compound of claim 1 is not disclosed or rendered obvious by the prior art of record. The most relevant prior art teachings include US 2018/0155325 A1, WO 2016/204406 A1 and EP 1972619 A1. The closest compounds disclosed by these references are the followings, respectively:

    PNG
    media_image1.png
    365
    365
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    251
    142
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    465
    325
    media_image3.png
    Greyscale
.
None of these compounds have the required (L2)a2-Ar2 group. There is not an obvious reason for one skilled in the art to, say, modify the compound 102 disclosed in EP 1972619 A1 to arrive at the claimed compound which, due to the nature and position of the (L2)a2-Ar2 group, produces unexpected improvements. For instance, it is shown in the examples that the comparative compounds C1 and C2, while having HOMO and 

    PNG
    media_image4.png
    200
    200
    media_image4.png
    Greyscale
    
    PNG
    media_image5.png
    259
    244
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    259
    508
    media_image6.png
    Greyscale

LUMO energy levels similar to those of the inventive compound A17, exhibit much poorer solubility and pot life in a selected solvent than compound A17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762